Case 1:18-cv-00115-IMK Document 29 Filed 11/16/18 Page 1of2 PagelD #: 308
FILED

NOV 16 201g
IN THE UNITED STATES DISTRICT COURT us, nigra
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA CLARKSBURG, Wy SYN

DC LLC,

Plaintiff,
v. CIVIL ACTION NO.: 1:18-CV-115

HONORABLE JUDGE KEELEY

FIRST MERCURY INSURANCE
COMPANY

Defendant.

AGREED DISMISSAL ORDER

 

COME NOW the Plaintiff, DC, LLC, by counsel, the Defendant, First Mercury
Insurance Company, by counsel, and the intervening party, Brent Sears, personal representative
of the estate of Carli Elizabeth Sears, by counsel, and report to the Court that all matters in
controversy between the parties hereto have been fully compromised and settled.

It is therefore, ORDERED, ADJUDGED, AND DECREED that the above civil action
be dismissed with prejudice from the Court’s docket, with each party to bear its owns costs.

The Court DIRECTS the Clerk to transmit copies of this Order to counsel of record.

ENTER this Wem day ot ewarbts,201 8.
here th Aeteary
IRENE M. KEELEY

UNITED STATES DISTRICT JUDGE

 
Case 1:18-cv-00115-IMK Document 29 Filed 11/16/18 Page 2 of 2 PagelD #: 309

AGREED TO AND APPROVED FOR ENTRY BY:

éSé Kristin Gallagher
Kristin Gallagher, Esq.

WV PHV Bar No. 28958
Joshua Wirtshafter

WV PHV Bar No. 34789
Kennedys CMK LLP

120 Mountain View Boulevard
Basking Ridge, NJ 07920

‘Si Thomas H. Peyton
Harvey D. Peyton, Esq.
WV State Bar No. 2890
Thomas H, Peyton, Esq.
WV State Bar No. 8841
Peyton Law Firm, PLLC
2801 First Avenue

P.O. Box 216

Nitro, WV 25143

/s/_J. Tyler Slavey
William C, Brewer, Esq.

W. Va. State Bar No. 448

J. Tyler Slavey, Esq.

W. Va. State Bar No. 10786
Brewer & Giggenbach, PLLC
P.O. Box 4206

Morgantown, WV 26504

bd
